Citation Nr: 0307165	
Decision Date: 04/14/03    Archive Date: 04/24/03

DOCKET NO.  97-26 899A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for headaches.  

2.  Entitlement to service connection for a skin rash claimed 
as due to exposure to herbicide agents.  
 
3.  Entitlement to a compensable evaluation for keloid scars 
of the upper arm and axilla.  

(The issue of entitlement to service connection for post-
traumatic stress disorder (PTSD) will be the subject of a 
later decision.)  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

R. Giannecchini, Associate Counsel  


INTRODUCTION

The veteran had active military service from October 1968 to 
November 1971.  

The present matter arises before the Board of Veterans' 
Appeals (Board) from a May 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  The veteran was scheduled for an October 
2002 travel board hearing before a member of the Board but he 
failed to report.   

The Board notes that in a July 1993 rating decision the RO 
denied the veteran's claim for a foot condition.  The veteran 
was notified of that decision by letter dated August 13, 
1993.  In a statement in support of claim (VA Form 21-4138), 
received in October 1993, the veteran noted, "I wish to 
appeal your decision of August 13, 1993."  The veteran's 
claim for service connection for a foot condition has thus 
been appealed.  No statement of the case on that issue has 
been issued.  At this time, the Board will defer this issue 
pending its discussion in a later decision. 

The Board is undertaking additional development on the issue 
of entitlement to service connection for PTSD pursuant to 
authority granted by 38 C.F.R. § 19.9(a)(2) (2002).  When it 
is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  38 C.F.R. 
§ 20.903 (2002).  After giving notice and reviewing the 
veteran's response to the notice, the Board will prepare a 
separate decision addressing this issue.  




FINDINGS OF FACT

1.  In an August 1996 letter, the veteran was informed of a 
May 1996 rating decision denying his claims for service 
connection for headaches, PTSD, a skin rash as due to 
herbicide exposure, and a compensable evaluation for keloid 
scars of the upper arm and axilla.  In the letter, the 
veteran was also informed of his appellate rights.  

2.  The veteran disagreed with the May 1996 rating decision, 
and the RO issued a statement of the case in August 1997.  

3.  Following the issuance of the statement of the case, the 
veteran submitted a substantive appeal, dated in September 
1997, in which the only issue he listed and reported as 
wishing to appeal was the issue of entitlement to service 
connection for PTSD.  


CONCLUSION OF LAW

A timely substantive appeal has not been received with 
respect to the May 1996 rating decision, which denied the 
veteran's claims for service connection for headaches and a 
skin rash as due to herbicide exposure as well as a 
compensable evaluation for keloid scars of the upper arm and 
axilla.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. §§ 20.200, 
20.302(b), 20.304 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appeal consists of a timely filed Notice of Disagreement 
in writing and, after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal.  A Substantive 
Appeal must be filed within 60 days from the date that the 
agency of original jurisdiction mails the Statement of the 
Case to the appellant, or within the remainder of the one 
year period from the date of mailing of the notification of 
the determination being appealed, whichever period ends 
later.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.302(b).  

The claimant will be afforded a period of sixty days from the 
date the statement of the case is mailed to file the formal 
appeal.  This may be extended for a reasonable period or for 
good cause shown.  The appeal should set out specific 
allegations of error of fact or law, such allegations related 
to specific items in the statement of the case.  Questions as 
to timeliness or adequacy of response shall be determined by 
the Board of Veterans' Appeals.  38 U.S.C.A. § 7105(d)(3).  

Except in the case of simultaneously contested claims, if (i) 
a claimant submits additional evidence within one year of the 
date of mailing of the notification of the determination 
being appealed, and (ii) that evidence requires, in 
accordance with § 19.31 of this title, that the claimant be 
furnished a Supplemental Statement of the Case, then the time 
to submit a Substantive Appeal shall end not sooner than 60 
days after such Supplemental Statement of the Case is mailed 
to the appellant, even if the 60-day period extends beyond 
the expiration of the one year appeal period.  
38 C.F.R. §§ 20.302(b)(2).  Except as provided in 20.302(b), 
the filing of additional evidence after receipt of notice of 
an adverse determination does not extend the time limit for 
initiating or completing an appeal from that determination.  
38 C.F.R. § 20.304.  

The record reflects that in a May 1996 rating decision the 
veteran's claims for service connection for PTSD, headaches, 
skin rash due to herbicide exposure, and a compensable 
evaluation for keloid scars of the upper arm and axilla, were 
denied.  The veteran was informed of this decision and his 
appellate rights by letter in August 1996.  In response to 
his notice of disagreement, the veteran was provided a 
statement of the case concerning the decision in August 1997.  
Following the issuance of the statement of the case, the 
veteran submitted a substantive appeal, dated in September 
1997, in which the only issue he listed and reported as 
wishing to appeal was the issue of entitlement to service 
connection for PTSD.  The veteran's representative submitted 
argument regarding the issues pertaining to headaches, skin 
rash, and keloid scars in March 2002.  

The Board notified the veteran and his representative by 
letter, dated in January 2003, that the veteran's substantive 
appeal with respect to the issues pertaining to headaches, 
skin rash due to herbicide exposure, and keloid scars of the 
upper arm and axilla, was not adequate.  The letter also 
notified the veteran that he was being given 60 days to 
submit written argument to the Board concerning the adequacy 
of his substantive appeal.  No response has been received 
from the veteran or his representative.  

As such, the Board finds that no substantive appeal with 
respect to the claims of service connection for headaches and 
a skin rash as due to herbicide exposure, as well as a 
compensable evaluation for keloid scars of the upper arm and 
axilla was filed within the appropriate time period allowable 
for submission of a substantive appeal.  Although the 
veteran's representative subsequently submitted argument in 
support of the appeal for those noted issues, this was long 
after expiration of the period for submission of a 
substantive appeal.  Accordingly, the appeal with respect to 
service connection for headaches and a skin rash as due to 
herbicide exposure, as well as a compensable evaluation for 
keloid scars of the upper arm and axilla, must be dismissed.  


ORDER

The appeal with respect to the denial of the veteran's claims 
for service connection for headaches and a skin rash as due 
to herbicide exposure, as well as an increased rating claim 
for keloid scars of the upper arm and axilla, is dismissed.  



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

